DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrell Pogue on 4/26/2022.
The application has been amended as follows:
In claim 1, amend as:
An assembly configured for processing a semiconductor workpiece, comprising: 
a roplat comprising: 
a side arm; 
a center block coupled to the side arm; and 
a platen coupled to the center block by a mounting assembly; 
a first halo coupled to the mounting assembly and positionable adjacent the platen, the platen operable to support [[a]] the semiconductor workpiece, wherein the first halo comprises: 
a conductive mesh comprising a first side opposite a second side, and an upper end opposite a lower end, wherein the first side is operable to receive an ion beam from an ion source; and 
a plurality of apertures extending between the first side and the second side of the conductive mesh, wherein the plurality of apertures permit passage of a portion of the ion beam to pass therethrough;
a central opening through the conductive mesh, wherein the central opening is sized to surround the semiconductor workpiece;
a frame directly coupled to the mounting assembly; and 
a lower halo plate coupled to the roplat, wherein the lower halo plate is positioned below the lower end of the first halo in a direction perpendicular to a direction of delivery of the ion beam in a processing position, wherein the lower halo plate includes a second halo the processing position.

In claim 14, amend as:
An assembly configured for processing a semiconductor workpiece, comprising:
a roplat comprising: 
a side arm; 
a center block coupled to the side arm; and 
a platen for supporting [[a]] the semiconductor workpiece, the platen coupled to the center block by a mounting assembly; and 
a halo assembly adjacent the platen, the halo assembly comprising: 
a first halo comprising: 
a conductive mesh comprising a first side opposite a second side, and an upper end opposite a lower end, wherein the first side is operable to receive an ion beam from an ion source; and 
a plurality of apertures extending between the first side and the second side of the conductive mesh, wherein the plurality of apertures permit passage of a portion of the ion beam to pass therethrough;
a central opening through the conductive mesh, wherein the central opening is sized to surround the semiconductor workpiece;
a frame directly coupled to the mounting assembly;  and 
a lower halo plate coupled to the roplat and positioned below the lower end of the first halo in a direction perpendicular to a direction of delivery of the ion beam in a processing position, wherein the lower halo plate includes a second halo and the second halo are planar with the first halo and the platen when the first halo is in [[a]] the processing position.

In claim 21, amend as:
The assembly of claim 1, 

Claims 10, 12, and 19 are canceled.

Allowable Subject Matter
Claims 1, 3-7, 9, 11, 13-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 14 of the invention are not shown in the prior art of an assembly configured for processing a semiconductor workpiece by an ion beam, the assembly (as interpreted in view of Applicant’s fig. 6) comprising a roplat (interpreted as a “rotary platform” or “rotary platen”), the roplat comprising a center block attached to the side arm, a platen attached to the center block by a mounting assembly, wherein the platen supports the semiconductor workpiece; a first halo coupled to the mounting assembly; and a lower halo plate attached to the roplat, and especially with regards to:
the first halo and the lower halo plate being distinct structures as interpreted in view of Applicant’s fig. 6 showing the first halo having a frame with a central opening whereas the lower halo plate is a substantially solid plate with a second halo, wherein the lower halo plate is positioned below the lower end of the first halo in a direction perpendicular to a direction of delivery of the ion beam in a processing position, and wherein both the first halo and lower halo plate are coupled to the roplat;
the first halo comprising: 
a conductive mesh comprising a first side opposite a second side, and an upper end opposite a lower end, wherein the first side is operable to receive the ion beam, and a plurality of apertures extending between the first side and the second side of the conductive mesh, wherein the plurality of apertures permit passage of a portion of the ion beam to pass therethrough; the central opening being through the conductive mesh, wherein the central opening is sized to surround the semiconductor workpiece; and the frame is directly coupled to the mounting assembly; and 
the lower halo plate comprising:
the second halo, and wherein the lower halo plate and the second halo are planar with the first halo and the platen when the first halo is in the processing position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794